*862OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, for the reasons stated in the opinion by Justice Howard A. Levine (95 AD2d 466).
In view of the grounds on which we affirm we have no reason to consider or decide whether, pursuant to section 532 of the Family Court Act, a wife may ever compel a blood test of her husband nor do we consider whether the best interests of the child may require the court to compel the husband to submit to a blood test.
Chief Judge Cooke and Judges Jasen, Jones, Meyer, Simons and Kaye concur; Judge Wachtler taking no part.
Order affirmed, without costs, in a memorandum.